        8:20-cv-03298-SAL        Date Filed 03/31/21       Entry Number 17         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Jonathan Cody,                                               Case No. 8:20-cv-03298-SAL

                             Petitioner,

 v.
                                                                         ORDER
 S. W. Phelps, Warden,


                            Respondent.



         This matter is before the Court for review of the October 26, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 14]. In

the Report, the Magistrate Judge recommends the § 2241 Petition filed in this case, ECF No. 1, be

transferred to the United States District Court for the Eastern District of Pennsylvania. [ECF No.

14 p. 5]. No party filed objections to this Report, and the time to do so has passed. See [ECF No.

14].

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
      8:20-cv-03298-SAL        Date Filed 03/31/21      Entry Number 17       Page 2 of 2




in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the § 2241 Petition filed in this case,

ECF No. 1, is transferred to the United States District Court for the Eastern District of

Pennsylvania.

                IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       March 31, 2021                                       Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                2
